             IN THE UNITED STATES DISTRICT COURT
             FOR THE DISTRICT OF SOUTH CAROLINA

Keith Rucker, #353895,              )   C/A No.: 1:19-310-MGL-SVH
                                    )
                 Plaintiff,         )
                                    )
     vs.                            )
                                    )
Bryan P. Stirling, Director of      )
SCDC; Charles Williams, Warden      )
of McCormick; Thomas Robertson,     )
Associate Warden of McCormick;      )
Alyson Gladwell, Associate          )
Warden of McCormick; Stephanie      )
Marshall, Major of McCormick;       )
Stanley Terry, Administrative       )
Captain of McCormick; Clarissa      )
Jones, Lieutenant of McCormick;     )            ORDER
Juanita Moss, Food Service          )
Director; Bell, Food Service        )
Supervisor; Myers, Food Service     )
Supervisor; Beard, Food Service     )
Supervisor; Wilson, Food Service    )
Supervisor; Willie F. Smith, Food   )
Service Branch Chief; Tim E.        )
Rogers, Commissary Supervisor;      )
Deborah Richter, Head Nurse         )
(former); Victoria Norman, Head     )
Nurse (current); Ashley Maddox,     )
Mental Health Counselor; Cynthia    )
Darden, Mental Health Counselor;    )
Kennard Dubose, Mental Health       )
Director; and Cindy Richardson,     )
Psychiatrist, in their individual   )
and official capacities.            )
                                    )
                 Defendants.        )
      This matter comes before the court on Plaintiff’s third and fourth

motions to compel [ECF Nos. 45, 51] and Plaintiff’s motion to expedite

disocvery [ECF No. 48]. In his third motion to compel, Plaintiff requests the

court compel Defendants to respond to all items objected to in their responses

to his first set of requests for production. After a review of the responses, on

August 26, 2019, the undersigned denied Plaintiff’s second motion to compel,

finding that Defendants appropriately responded to the requests “that sought

information specific to Plaintiff.” [ECF No. 36]. The requests Defendants

refused to answer all sought items such as pictures of any homemade

weapons or reports of all assaults, regardless of whether Plaintiff was

involved. Defendants’ objections were proper. Plaintiff’s third motion to

compel and request for additional discovery [ECF No. 45] is denied.1

      In Plaintiff’s fourth motion to compel [ECF No. 51], Plaintiff requests

Defendants’ objections to his second requests for production be overruled. The

undersigned denies Plaintiff’s motion as to requests 1 and 2, as they are

overbroad, seeking all log books for his dorm and all “monthly management

information.” [ECF No. 51-1]. As in his prior motions to compel, Plaintiff

provides no argument as to why he needs these documents. As to requests 3




1To the extent Plaintiff’s third motion to compel also sought responses to his
second requests for production, the motion is denied as moot, as the issues
are more fully covered in Plaintiff’s fourth motion to compel.
and 4, which request pictures of the cooler and hotbox used to transport food

to Plaintiff, Defendants indicated they will attempt to locate photographs.

The undersigned finds Defendants’ response adequate, though the relevance

of these pictures is unclear. As to request 5, which seeks “inspection sheets

for the cafeteria” at McCormick, the undersigned grants Plaintiff’s motion to

compel and directs Defendants to produce any DHEC inspections of the

McCormick cafeteria from 2018 to the present.

     Plaintiff’s motion to “expedite discovery” is denied as moot.

     IT IS SO ORDERED.



October 4, 2019                           Shiva V. Hodges
Columbia, South Carolina                  United States Magistrate Judge
